DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 10/30/2020 in which claim 1 has been canceled, claims 2 and 4 have been amended.  Thus, the claims 2-3 and 5-15 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of submitting trading order to exchange for execution without significantly more. 
Claim 2 is directed to a device, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 is directed to a computing device comprising: a market data receiver device, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, and an electronic processor coupled with the electronic output device, the market data receiver device, and the input device and performs a series of steps, e.g., receive from an electronic exchange market data for a plurality of tradeable objects the graphical user interface is configured to display a first plurality of value locations along a first value axis according to the market data for the first tradeable object and display a second plurality of value locations along a second value axis according to the market data for the second tradeable object, wherein each location along the first value axis corresponds to a price for the first tradeable object and is configured to receive a user selection of the location to send an order for the first tradeable object to the exchange at the price for the location, wherein each location along the second value axis corresponds to a price for the second tradeable object being different than the first tradeable object and is configured to receive a user selection of the location to send an order for the second tradeable object to the exchange at the price for the location, wherein a first working order indicator for a first working order for the first tradeable object at the exchange is displayed along the first value axis at a first location corresponding to a first price for the first working order; wherein the graphical user interface is configured to display a theoretical relationship relative to the first value axis and the second value axis as a theoretical curve, wherein the theoretical relationship is defined between the first tradeable object and the second tradeable object, wherein the graphical user interface is configured to highlight a selectable market depth corresponding to the value locations displayed relative to the theoretical curve; receive a user command relative to the graphical user interface to: select the first working order indicator for the first working order for the first tradeable object, and move the selected first working order indicator from the first location relative to the selectable market depth and the theoretical curve to a new location relative to the theoretical curve along the second value axis for the second tradeable object; and in response to receiving the user command to select and move the first working order indicator: 1) determine an order parameter for a second working order for the second tradeable object according to the new location, and 2) submit the second working order with the order parameter to the exchange.  Step 2A-Prong 1: YES). 
This judicial exception is not integrated into a practical application because the additional limitations of market data receiver device, an electronic exchange, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, and an electronic processor coupled with the electronic output device, the market data receiver device, and the input device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of market data receiver device, an electronic exchange, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, and an electronic processor coupled with the electronic output device, the market data receiver device, and the input device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitation), receive from an electronic exchange market data for a plurality of tradeable objects including market data for a first tradeable object and market data for a second tradeable object, amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer element.  Therefore, the recitation of additional elements of a market data receiver device, an electronic exchange, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, and an electronic processor coupled with the electronic output device, the market data receiver device, and the input device do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 2 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a market data receiver device, an electronic exchange, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, an electronic processor coupled with the electronic output device, the market data receiver device, and the input device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of a market data receiver device, an electronic exchange, an electronic output device providing a graphical user interface and coupled with the market data receiver device, an input device coupled with the electronic output device, and an electronic processor coupled with the electronic output device, the market data receiver device, and the input device to be general purpose computing devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent-eligible.
Dependent claims 3 and 5-15 further define the abstract idea that is present in the independent claim 2 and hence corresponds to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3 and 5-15 are directed to an abstract idea.  Thus, the claims 2-3 and 5-15 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/30/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 2-3 and 5-15 under 35 U.S.C. 101, Applicant states that the Office Action alleges that the claims are simply directed to “placing an order based on displayed market information.”  The Applicant respectfully submits that this characterization is a gross oversimplification of the features and functionality of the graphical user interface and electronic trading system recited by the pending claims.  Applicant maintains that the claim are directed to a specific technology associated with electronic trading systems, and not to the general judicial exception as alleged in the Office Action.  Applicant also states that the pending claims are directed to an electronic trading system which represents statutory subject matter when considered under Prong One of Revised Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“the 2019 Guidance”).  Applicant also states that the claimed graphical user interface and electronic trading system, much less the specific interface functionality, are not one of the enumerated groupings discussed in the 2019 Guidance.  
Examiner notes that under Step 2A, Prong One, the claim limitations are evaluated to determine if the claim recites an abstract idea irrespective of technology implementation.  The technology limitations are also considered to determine if they restrict the claim from reciting an abstract idea.  In this step, as illustrated above, under 35 U.S.C. 101 rejection, it was concluded that the claim recites an abstract idea of placing an order based on displayed market information and the technology limitations do not necessarily restrict the claim from reciting an abstract idea.  Further analysis of technology implementation is considered under Step 2A, Prong Two and Step 2B to determine if these limitations either result in practical application of an abstract idea or amount to add significantly more.
	 Applicant states that under Prong Two of Revised Step 2A of the 2019 Guidance, the specific features and functionality of the graphical user interface and the electronic trading system recited by the pending claims represents an improvement that integrates any judicial exception into a practical application, as discussed on pages 12-13 of the October Update to the 2019 Guidance.  Applicant then cited Smith decision and concludes that the pending claims improve the user’s interaction (not merely the “display[ing] information” as asserted in the Office Action at page 6) with the user interface and the fact that that interaction may result in a message being sent (that happens to represent an order) does not change the nature of the invention into an abstract idea.
	Examiner respectfully disagrees and notes that there is no technology/technical improvement when the abstract idea is implemented on a computer.  Improving the user’s interaction does not result in technology improvement and it may simply result in improving the abstract idea of placing an order based on displayed market information.  Improving an abstract idea is not the same as improvement to technology and hence is not sufficient to transform an abstract idea into a patent eligible subject matter.  Thus, these arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693